Citation Nr: 1142586	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory disorder, to include bronchial pneumonia. 

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1982 to June 1982 and on active duty from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, issued in April 2007 by the RO in Montgomery, Alabama, which denied entitlement to service connection for bronchial pneumonia, diabetes mellitus, type II, and hyperlipidemia, and found that no new and material evidence had been presented to reopen the Veteran's claim for entitlement to service connection for hypertension.  

The Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for bronchial pneumonia as entitlement to service connection for a respiratory disorder, to include bronchial pneumonia.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision).

The Veteran has submitted additional evidence since the most recent supplemental statement of the case (SSOC) was issued in October 2009; however, as this evidence is not relevant to the issues on appeal, waiver of the agency of original jurisdiction (AOJ) review of this evidence is not necessary.  See 38 C.F.R. 
§ 20.1304(c).

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (Videoconference hearing); a copy of this transcript is associated with the record.   

The issue of entitlement to service connection for a respiratory disorder, to include bronchial pneumonia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension; although notified of the denial that same month, the Veteran did not initiate an appeal. 

2.  New evidence associated with the claims file since the May 1995 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating that claim.

3.  The competent and credible evidence of record does not show that the Veteran's hypertension began during active service or within one year of his discharge, was otherwise caused by or is etiologically related to his active service.

4.  The competent and credible evidence of record does not show that the Veteran's diabetes mellitus, type II began during active service or within one year of his discharge, was otherwise caused by or is etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The May 1995 RO rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  As evidence received since the RO's denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

4.  Criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the Veteran's claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In terms of the Veteran's service connection claims, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  This letter also met the notice requirements set out in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA medical records and lay statements have been associated with the record.  

The Board notes that, at his hearing, the Veteran indicated that he was to see his primary care physician the following day for a "regular medical appointment."  He did not indicate that this treatment was relevant to the issues on appeal, but stated that he would present his medical records to his doctor and request a medical opinion regarding the etiology of his disorders, and, through his representative, requested that the record be held open for a period of 60 days, in order to provide him with the time to obtain these medical opinions.  However, the Veteran as not submitted any medical opinions or additional records subsequent to his May 2011 Videoconference hearing.  As such, the Board finds that a remand for the records reflecting his treatment following his hearing is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

While no VA examination was provided, the evidence of record, as discussed below does not show that the Veteran's hypertension or diabetes mellitus was diagnosed while the Veteran was in service, and no competent and credible evidence even suggests that either began during or were otherwise caused by the Veteran's military service.  As such, the duty to provide an examination was not triggered.
 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

The Veteran's claim of entitlement to service connection for hypertension was denied by a May 1995 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran was initially denied service connection for hypertension in a May 1995 rating decision in which the RO found that the Veteran's  service treatment records did not show any complaints of, treatment for, or diagnosis of hypertension during his period of military service.  While the Veteran was notified of the denial that same month, he did not initiate an appeal and the decision became final.   

The Board notes that hypertension is a disorder for which presumptive service connection is available, if the evidence reflects that hypertension manifested to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.  As noted above, the Veteran was discharged from active duty in May 1991.  

Since May 1995, the Veteran has provided additional testimony regarding the timing of the onset of his hypertension.  While his initial claim for entitlement to service connection was based on a broad claim that his hypertension began during service (in either 1990 or 1991), at his hearing, he provided more detail to his contentions, acknowledging that he was diagnosed with hypertension after he left active duty in May 1991, but asserting that he was diagnosed with hypertension within a year of separation.  The Veteran also indicated that he began seeing a private physician, Dr. Durden, shortly after he left service, who diagnosed him with hypertension.  This testimony is considered to be new evidence, as it was not part of the record considered in the May 1995 rating decision.  In addition, this testimony relates to an unestablished fact necessary to substantiate the claim by providing evidence that the Veteran's hypertension manifested within one year of his discharge from active duty.  38 C.F.R. § 3.307, 3.309.  The Board finds that, as this testimony provides a more complete picture of the circumstances surrounding the origin of the Veteran's hypertension, it is considered material to his claim.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the limited purposes of reopening the claim, this evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  As such, this new and material evidence raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Veteran's claim for entitlement to service connection for hypertension is reopened.  

Service Connection Claims

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
It should be noted that the Veteran has had a period of ACDUTRA from February 1982 to June 1982 and a period of active duty from November 1990 to May 1991.  However, the service connection claims on appeal are only alleged to be associated with his period of active duty from November 1990 to May 1991, as there is no evidence or allegation to suggest that either hypertension or diabetes mellitus either began during or was otherwise caused by the Veteran's initial period of active duty for training in 1982.  As such, the earlier period will not be specifically discussed.

Service connection - hypertension 

At his hearing, the Veteran contended that his hypertension was diagnosed shortly after his discharge from service in May 1991, when he was admitted to the emergency room and saw Dr. Durden for initial treatment of his hypertension.  

Service medical records do not show that the Veteran was ever diagnosed with hypertension while in service.  38 C.F.R. § 4.104, Code 7101, Note (1) defines hypertension to mean that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

On a periodic physical in August 1989 for example, the Veteran did not demonstrate hypertensive blood pressure levels.  Similarly, in November 1990 and again in May 1991, the Veteran denied ever being told he had high blood pressure.

Following service, private medical records reflecting treatment from May 1993 to August 1993 show that, in early June 1993, the Veteran's private physician, Dr. Durden, advised him to avoid salt for three to four weeks, and to return to have his blood pressure checked.  However, even these records do not unanimously show hypertensive blood pressure levels.  At the end of June 1993, the Veteran was seen again and was placed on medication for hypertension.  The medical records through August 1993 show ongoing medication management for his hypertension.  

A June 1994 VA medical record shows that the Veteran was on medication to treat hypertension.  At his September 1994 VA hypertension examination, the Veteran indicated that he had hypertension since June 1992. 

The Veteran was admitted to the hospital through the emergency room in late January 2000 with shortness of breath, nausea and vomiting, weakness and the inability to keep food down for a few days.  He was placed in the intensive care unit (ICU) and was discharged about one week later, with instructions to check his blood pressure daily, and to record the readings and bring them to his next appointment.  It was recommended that he follow up with Dr. Durden a week later.

VA medical records showing treatment from August 2001 through December 2006 reflect ongoing treatment for the Veteran's hypertension and that, in August 2001, he reported that he had hypertension since 1991.  

Private medical records showing treatment by Dr. Glymph from July 2005 to February 2007 reflect that the Veteran reported that he had high blood pressure since 1991.

VA medical records showing treatment from August 2008 through September 2009 reflect ongoing treatment for the Veteran's hypertension.

The medical evidence of record clearly shows that the Veteran has a current diagnosis of hypertension, meeting one of the fundamental requirements of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his hypertension to service, or establishes that it manifested to a compensable degree within one year of his discharge from service.  

The Board notes that the medical evidence of record does not establish that his hypertension began during active duty.  As noted above, the Veteran's service treatment records do not reflect any treatment for or a diagnosis of hypertension.  In fact, these records reflect that the Veteran's blood pressure was normal upon his discharge in May 1991.  Likewise, there is no medical evidence that his hypertension began within one year following his discharge from active duty in May 1991.  The first evidence of treatment for hypertension does not appear until June 1993, more than two years after the Veteran was discharged from active duty, when the Veteran was taken off salt and then, a few weeks later, placed on medication to treat hypertension.  There is no medical evidence of record which shows that the Veteran was diagnosed with hypertension or even treated for elevated blood pressure within a year of his discharge.  

The Board notes that the Veteran's contentions regarding the onset of his hypertension have not included reports of symptoms, which he would be competent to provide.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Instead, the Veteran's testimony has consisted only of the assertion that his hypertension began in 1991, when he was diagnosed and started treatment for the disorder.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Veteran would be competent to report when he was first diagnosed with hypertension.  

However, the inquiry regarding his lay testimony does not stop here, as the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports that his hypertension had its onset in 1991, or within a year of his discharge from service in May 1991, are not credible for the following reasons.  

First, the Veteran has contradicted himself throughout the course of the claims file with regard to his reports as to the date of the onset of his hypertension.  In his original claim, filed in June 1994, the Veteran indicated that his hypertension began in 1990-1991.  However, at his September 1994 VA examination, the Veteran reported that his hypertension began in June 1992.  The Board notes that, this lay statement, found in a medical record when medical treatment was being rendered, may be afforded greater probative value.  As this medical report was generated with a view towards ascertaining the Veteran's then-state of physical fitness, it is akin to statements of diagnosis and treatment and is of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In addition, at his hearing, the Veteran indicated that he was diagnosed with hypertension shortly after his discharge in May 1991 by Dr. Durden; however, these treatment records are part of the claims file and do not show any treatment for his hypertension until June 1993.  The Veteran indicated that he was diagnosed with hypertension while he was admitted to the hospital through the emergency room and stayed in ICU for five days; however, these medical records are part of the claims file as well and show that this treatment did not take place until 2000.  Thus, the Board finds the Veteran's statements regarding the onset of his hypertension to be contradictory and therefore to have no probative value.  

Additionally, the Veteran's statements with regard to the 1991 onset of his hypertension are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  There is no evidence that the Veteran began receiving treatment for, or was diagnosed with, hypertension until June 1993.  This lack of medical evidence, when considered in conjunction with the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  

Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a finding that the Veteran's hypertension manifested during active duty or within one year of his discharge from active duty.  

The Board has reviewed the medical evidence of record, but finds no medical opinion which suggests that the Veteran's hypertension, which was clearly diagnosed after service, either began during or was otherwise caused by the Veteran's military service.  It was explained to the Veteran at his hearing before the Board that such a medical nexus opinion was missing from his appeal and that one would likely be necessary to establish service connection.  The Veteran indicated that he was going to ask his doctors about providing such an opinion, and the record was held open for 60 days.  However, the Veteran never supplemented the record in any way.

As such, the only evidence linking the Veteran's hypertension to his military service is his own statements.  However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the onset of the Veteran's hypertension and his time on active duty to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, while the Veteran would be competent to describe symptoms associated with his hypertension, the Board accords his statements regarding the etiology of his hypertension little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As such, the Board finds that service connection for hypertension is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service connection - diabetes mellitus, type II

At his hearing, the Veteran contended that he was diagnosed with diabetes mellitus, type II sometime between 1992 and 1994.  He testified that he became very ill and went to the emergency room with a fever.  He was released after being hydrated, and then he became ill again within six or seven hours and returned to the hospital.  The Veteran indicated that he was diagnosed with diabetes mellitus, type II after a five day stay in ICU.

The Veteran service treatment records do not reflect any treatment for or diagnosis of diabetes mellitus, type II.

Private medical records reflecting treatment for the Veteran from May to August 1993 do not show any diagnosis of diabetes mellitus, type II.  Likewise, VA medical records showing treatment from June 1994 to August 1995 reveal no treatment for or diagnosis of diabetes mellitus, type II.  

Private medical records show that the Veteran was admitted to the hospital, through the emergency room, in late January 2000, and was treated in the ICU until early February 2000.  These records reflect that the Veteran had non-insulin dependent diabetes mellitus.  He was placed on a diet and given insulin, and then was subsequently discharged. 

VA medical records showing treatment from August 2001 to September 2009 reflect ongoing treatment for diabetes mellitus, type II and that he reported that this began in 1995.

Private medical records showing treatment from July 2005 to February 2007 show treatment for the Veteran's diabetes mellitus, and that he reported that his diabetes mellitus began in 1994.

The medical evidence of record clearly shows that the Veteran has a current diagnosis of diabetes mellitus, type II, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his diabetes mellitus, type II, to service, or establishes that it manifested to a compensable degree within one year of his discharge from service.  

The Board notes that the medical evidence of record does not establish that his diabetes mellitus, type II began during active duty.  As noted above, the Veteran's service treatment records do not reflect any treatment for or a diagnosis of diabetes mellitus, type II.  In fact, the first medical evidence of a diagnosis of diabetes mellitus is not until the Veteran was admitted into the hospital through the emergency room in January 2000.  There is no medical evidence of record which shows that the Veteran was diagnosed with or treated for diabetes mellitus, type II during active duty or within a year of his discharge.  Similarly, there is no indication from a medical professional even suggesting that the Veteran's diabetes mellitus either began during or was otherwise caused by the Veteran's military service.

The Board notes that the Veteran has not contended that his diabetes mellitus, type II began during active duty.  At his hearing, he indicated that it began in the timeframe between 1992 and 1994, which could possibly reflect that it manifested within one year of his discharge from active duty in May 1991.  Specifically, the Veteran has indicated that his diabetes mellitus, type II was diagnosed while he was hospitalized in the ICU.  As noted above, under the holding in Jandreau, lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  In this case, the Veteran would be competent to report when he was diagnosed with diabetes mellitus, type II.  

With regard to the credibility of this lay evidence, however, the Board finds that the Veteran's reports of his onset of diabetes mellitus within a year of his discharge from service in May 1991 are not credible for the following reasons.  The Veteran has contradicted himself with regard to his reports of the onset of his diabetes mellitus, type II.  While at his hearing he indicated that he was diagnosed sometime between 1992 and 1994, on his claim, filed in August 2006, the Veteran contended that his diabetes mellitus, type II had its onset in 1994.  In addition, at his August 2001 VA treatment, the Veteran reported that his diabetes mellitus, type II began in 1995.  Finally, the Veteran reported to his private physician, in July 2005, that he had diabetes mellitus, type II, since 1994.  It should be noted that these medical records, generated with a view towards ascertaining the Veteran's then-state of physical fitness, are of increased probative value.  Rucker.  Thus, the Board finds the Veteran's statements regarding the onset of his diabetes mellitus, type II to be contradictory and therefore have no probative value.  

Additionally, the Veteran's statements with regard to the onset of his diabetes mellitus, type II, are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The medical evidence of record does not show treatment of the Veteran's diabetes mellitus until January 2000.  While at that time it appears that his diabetes mellitus was already diagnosed prior to this treatment, the medical evidence of record does not reflect that it began within one year of his discharge from active duty.  This lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  

Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a finding that the Veteran's diabetes mellitus, type II, manifested within one year of his discharge from active duty.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for diabetes mellitus, type II.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received, and the Veteran's claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II is denied.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

The Veteran contends that he had a current respiratory disorder, which he believes is related to his in-service incurrence of bronchial pneumonia.  At his hearing, he testified that he was treated for bronchial pneumonia in service and that his symptoms resolved for a while, but returned and that he sought medical treatment following service. 

The Veteran's service treatment records show that he was diagnosed with bronchial pneumonia in February 1991.  He was kept in the pharmacy tent for 24 hours, but as the hospital with his unit would not be operational for another five days, he was evacuated for additional treatment.  The Veteran reported on his separation Report of Medical History that he developed bronchial pneumonia during the Persian Gulf War.  

Private medical records showing treatment from July 2005 to February 2007 reflect that the Veteran indicated that he had ongoing intermittent coughing and chest congestion and scattered rhonchi in his lungs.  These records do not reflect any diagnosis of a respiratory disorder.

The Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Service connection may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant: (1) is a 'Persian Gulf Veteran;' (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  In the present appeal, the Veteran served in Southwest Asia from January to May 1991, making him a Persian Gulf Veteran.  

Therefore, the Board finds that, in order to appropriately fulfill the duty to assist, the Veteran should be provided with a VA respiratory examination, to determine whether he has a respiratory disorder which is related to his active duty, to include his in-service bronchial pneumonia, and to determine if he has a undiagnosed respiratory illness which has manifested to a compensable degree for a six month period since his discharge from active duty in May 1991.
 Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination.  The claims file, this remand and any additional treatment records should be made available to the examiner for review.  A complete rationale should be provided for any opinion expressed.
 
The examiner should determine if the Veteran has a current respiratory disability; and if so, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that such a respiratory disability either began during or was otherwise caused by the Veteran's military service.  In so doing the examiner should address the relevance if any of Veteran's bout of pneumonia during service. 

If no respiratory disability is diagnosed, the examiner should determine whether the Veteran's reported respiratory symptoms (including coughing, chest congestion and scattered rhonchi in his lungs) cannot by history, physical examination, and laboratory tests be attributed to any known clinical diagnosis; such that the Veteran should be considered to have a medically unexplained chronic multisymptom illness (defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).

If the requested medical opinions cannot be given, the examiner should state the reason why.

2.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).	


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


